EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated November 21, 2016, with respect to the consolidated financial statements, schedule, and internal control over financial reporting, included in the Annual Report of J&J Snack Foods Corp. and subsidiaries on Form 10-K for the fiscal year ended September 24, 2016. We consent to the incorporation by reference of said report in the Registration Statements of J&J Snack Foods Corp. and subsidiaries. /s/Grant Thornton LLP Philadelphia, Pennsylvania November 21, 2016
